In the United States Court of Federal Claims
                         OFFICE OF SPECIAL MASTERS


*************************
CASEY WILSON, mother of C.W., *             No. 19-1663V
                              *
             Petitioner,      *
                              *             Special Master Christian J. Moran
                              *
v.                            *
                              *             Filed: April 19, 2022
SECRETARY OF HEALTH           *
AND HUMAN SERVICES,           *
                              *             Entitlement; dismissal.
             Respondent.      *
*************************
Lawrence R. Cohan, Saltz Mongeluzzi & Bendesky, Philadelphia, PA, for
petitioner;
Steven Santayana, U.S. Dep’t of Justice, Washington, DC, for respondent.

          UNPUBLISHED DECISION DENYING COMPENSATION 1

       Casey Wilson alleged that the influenza (“flu”) vaccine her child, C.W.,
received on November 3, 2016, caused her to develop Guillain-Barré syndrome
(“GBS”). Pet., filed Oct. 25, 2019, at 1. On January 14, 2022, Ms. Wilson moved
for a decision dismissing her petition.




      1
       The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). Pursuant to
Vaccine Rule 18(b), the parties have 14 days to file a motion proposing redaction
of medical information or other information described in 42 U.S.C. § 300aa-
12(d)(4). Any redactions ordered by the special master will appear in the
document posted on the website.
        I.   Procedural History

      Casey Wilson filed a petition on behalf of her child, C.W., on October 25,
2019. Ms. Wilson filed initial medical records on November 2, 2019. After
several motions for extensions of time, Ms. Wilson filed additional medical
records on April 19, 2021. The medical records from HAWCC Clinic indicate that
C.W. received a flu vaccination on November 3, 2015 but do not contain any
vaccination records for November 3, 2016. Exhibit 1 at 18.

      Considering that Ms. Wilson alleged an onset of symptoms around
November 23, 2016, a vaccination date of November 3, 2015 would place onset at
approximately 385 days post-vaccination. Order, issued Apr. 27, 2021.
Accordingly, Ms. Wilson was ordered to file a status report describing how she
intended to proceed in light of this discrepancy. Id.

       On October 7, 2021, Ms. Wilson filed a status report advising the court that
she forwarded additional documentation regarding the proper date of vaccination
to her counsel via regular mail. Pet’r’s Status Rep., filed Oct. 7, 2021. On
November 8, 2021, Ms. Wilson’s counsel, Lawrence Cohan, filed a status report
stating that Ms. Wilson was unable to obtain records that confirm vaccination in
November 2016. Pet’r’s Status Rep., filed Nov. 8, 2021. Mr. Cohan requested 30
days to make a final decision regarding the potential termination of the case. Id.

       On December 8, 2021, Mr. Cohan filed a status report stating that after
several discussions with Ms. Wilson, Ms. Wilson acknowledged that without
vaccination records, her claim would not be able to move forward. Pet’r’s Status
Rep., filed Dec. 8, 2021. Mr. Cohan represented that he sent a formal letter to Ms.
Wilson for her signature. Id. Mr. Cohan further stated that upon receipt of the
signed document, it was Ms. Wilson’s intention to file a motion to dismiss. Id.

       The undersigned then ordered Ms. Wilson to file her motion to dismiss by
January 14, 2022. On January 14, 2022, Ms. Wilson moved for a decision
dismissing her petition, stating that after multiple requests to the HAWCC Clinic,
neither Ms. Wilson nor Mr. Cohan were able to obtain C.W.’s November 2016
vaccination record. Pet’r’s Mot., filed Jan. 14, 2022, ¶ 1. Ms. Wilson further
stated that “to proceed further would be unreasonable and would waste the
resources of the Court, the respondent, and the Vaccine Program.” Id. ¶ 2. Ms.
Wilson added that she does not intend to file a civil action and intends to accept the

                                          2
Vaccine Program judgment against her. Id. ¶ 4. The Secretary did not file a
response to this motion.

      On February 1, 2022, a status conference was held to discuss Ms. Wilson’s
motion to dismiss. Following the status conference, Ms. Wilson filed a motion for
authorization to issue a subpoena for C.W.’s vaccination records from the
HAWCC Clinic, which was granted on February 9, 2022. The undersigned then
ordered Mr. Wilson to provide an update on her efforts to obtain the vaccination
records and whether she intends to proceed with her motion to dismiss. Order,
issued Mar. 18, 2022.

       Ms. Wilson filed a status report on April 18, 2022, stating that after several
requests and service of the subpoena, HAWCC was unable to provide records
documenting C.W.’s November 2016 vaccination. Therefore, Ms. Wilson stated
that she intends to proceed with her motion to dismiss.

      This matter is now ready for adjudication.

       II.   Analysis

       To receive compensation under the National Vaccine Injury Compensation
Program (hereinafter “the Program”), a petitioner must prove either 1) that the
vaccinee suffered a “Table Injury”—i.e., an injury falling within the Vaccine
Injury Table—corresponding to one of the vaccinations, or 2) that the vaccinee
suffered an injury that was actually caused by a vaccine. See §§ 300aa-13(a)(1)(A)
and 300aa-11(c)(1). Under the Act, a petitioner may not be given a Program award
based solely on the petitioner’s claims alone. Rather, the petition must be
supported by either medical records or by the opinion of a competent physician.
§ 300aa-13(a)(1).

      In this case, Ms. Wilson was unable to obtain C.W.’s vaccination record
showing she received the flu vaccine in November 2016. Therefore, Ms. Wilson
wishes to have her claim dismissed and judgment entered against her. Though Ms.
Wilson filed this motion pursuant to 42 U.S.C. § 300aa-21(a) (regarding voluntary
dismissal), the undersigned will construe this as a motion filed pursuant to 42
U.S.C. § 300aa-21(b) (regarding involuntary dismissal).



                                          3
      To conform to section 12(d)(3), a decision must “include findings of fact
and conclusions of law.” Here, the evidence weighs against a finding that the flu
vaccine caused C.W.’s GBS. Without a showing that C.W. received a flu vaccine
in November 2016, the remainder of the case becomes moot.

      Thus, the Motion for Decision is GRANTED and this case is
DISMISSED WITH PREJUDICE for insufficient proof. The Clerk shall
enter judgment accordingly. See Vaccine Rule 21(b).

IT IS SO ORDERED.

                                      s/Christian J. Moran
                                      Christian J. Moran
                                      Special Master




                                        4